DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on July 5, 2022.  Claims 1, 3-9, 11, and 13-19 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-20 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 9, 11, and 19 filed on July 5, 2022.	
Specification
3.	The amendments to the specification regarding the title received on July 5, 2022.  These amendments to the title are NOT accepted.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over MUJTABA et al. (U.S. Patent Application Publication # 2016/0337165 A1), in view of the R4-1804016 document (“Discussion on solutions to satisfy SAR requirements for NR HPUE”, 16th-20th April, 2018), and Drugge et al. (U.S. Patent Application Publication # 2020/128491 A1).
Regarding claim 1, Mujtaba et al. teach a user equipment (UE) for providing measurement information (Fig.1 @ 110), comprising: 
a memory (Fig.1 @ 150); 
5a transceiver (Fig.1 @ 160); and 
a processor (Fig.1 @ 120) coupled to the memory (Fig.1 @ 150) and the transceiver (Fig.1 @ 160), wherein the processor (Fig.1 @ 120) is configured to: 
measure an uplink duty cycle percentage within a measurement duration (read as “it may be determined that the state S5 critical duty cycle is not required to be the full duty cycle, but only a percentage of the full duty cycle to accomplish the goal of assuring that an uplink transmission reaches the network (e.g., 75-99% of full duty cycle).”(Paragraph [0040]) Also, “The duty cycle may include both duty cycle period and duty cycle percentage. The duty cycle period may define how often the on/off pattern repeats (e.g., measured in milliseconds) and the duty cycle percentage may define the fraction of the period that LTE is turned on.”(Paragraph [0016])), 
wherein the measurement duration is a configuration duration (read as pre-determined time period) from a network node (read as pre-determined time period (Paragraph [0023]); For example, “the baseband processor further increases the transmission duty cycle to a first threshold level for a second predetermined time period when the battery alarm continues to be asserted and increases the transmission duty cycle to a second threshold level for a third predetermined time period when the battery alarm has been de-asserted.”(Paragraph [0007])); and
control the transceiver to report (read as carrier signals). (read as  “The LTE RF and PA 150 may then amplify the modulated carrier signals to a level appropriate for transmission, and deliver the modulated carrier signals via the antenna 170 to the network.”(Fig.1 @ 150; Paragraph [0016]))
However, Mujtaba et al. fail to explicitly teach the method to report a maximum uplink duty cycle percentage according to a measured uplink duty cycle percentage within the measurement duration,
wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
The R4-1804016 document teaches the method to report a maximum uplink duty cycle percentage according to a measured uplink duty cycle percentage within the measurement duration. (read as maximum supported uplink duty cycle (Section 3.1, page 3); For example, “UE needs to declare the maximum supported uplink duty cycle in a certain evaluation period during the SAR verification depending on its capability.”(Section 3.1, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the UE as taught by Mujtaba et al. for the purpose of improving resource management in a wireless communication system.
However, Mujtaba et al. and the R4-1804016 document fail to explicitly teach wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
Drugge et al. teach a method wherein the measuring further comprises determining whether an actual uplink duty cycle (read as duty cycle) exceeds a value (read as user max output power) the transceiver reports. (Fig.7 @ 730 and 760)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and current max output power as taught by Drugge et al. and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the UE as taught by Mujtaba et al. for the purpose of enhancing scheduling procedures executed by nodes in a wireless communication system.
Regarding claim 9, Mujtaba et al. teach a method for providing measurement information of a user equipment (UE), comprising: 
measuring an uplink duty cycle percentage within a measurement duration (read as “it may be determined that the state S5 critical duty cycle is not required to be the full duty cycle, but only a percentage of the full duty cycle to accomplish the goal of assuring that an uplink transmission reaches the network (e.g., 75-99% of full duty cycle).”(Paragraph [0040]) Also, “The duty cycle may include both duty cycle period and duty cycle percentage. The duty cycle period may define how often the on/off pattern repeats (e.g., measured in milliseconds) and the duty cycle percentage may define the fraction of the period that LTE is turned on.”(Paragraph [0016])),
wherein the measurement duration is a configuration duration (read as pre-determined time period) from a network node (read as pre-determined time period (Paragraph [0023]); For example, “the baseband processor further increases the transmission duty cycle to a first threshold level for a second predetermined time period when the battery alarm continues to be asserted and increases the transmission duty cycle to a second threshold level for a third predetermined time period when the battery alarm has been de-asserted.”(Paragraph [0007])); and 
However, Mujtaba et al. fail to explicitly teach 5reporting a maximum uplink duty cycle percentage according to a measured uplink duty cycle percentage within the measurement duration,
wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
The R4-1804016 document teaches the method for reporting a maximum uplink duty cycle percentage according to a measured uplink duty cycle percentage within the measurement duration. (read as maximum supported uplink duty cycle (Section 3.1, page 3); For example, “UE needs to declare the maximum supported uplink duty cycle in a certain evaluation period during the SAR verification depending on its capability.”(Section 3.1, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the UE as taught by Mujtaba et al. for the purpose of improving resource management in a wireless communication system.
However, Mujtaba et al. and the R4-1804016 document fail to explicitly teach wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
Drugge et al. teach a method wherein the measuring further comprises determining whether an actual uplink duty cycle (read as duty cycle) exceeds a value (read as user max output power) the transceiver reports. (Fig.7 @ 730 and 760)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and current max output power as taught by Drugge et al. and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the UE as taught by Mujtaba et al. for the purpose of enhancing scheduling procedures executed by nodes in a wireless communication system.
Regarding claim 3, and as applied to claim 1 above, Mujtaba et al., as modified by the R4-1804016 document and Drugge et al., teach a UE (Fig.1) teach a UE wherein the ability value is a default value. (read as S0= 100% (Fig(s).2 and 4))
Regarding claim 4, and as applied to claim 1 above, Mujtaba et al., as modified by the R4-1804016 document and Drugge et al., teach a UE (Fig.1) wherein the measurement duration is in a unit of ms, slot, or symbol. (read as pre-determined time period is 3ms (Paragraph [0023]))  
Regarding claim 5, and as applied to claim 4 above, Mujtaba et al., as modified by the R4-1804016 document and Drugge et al., teach a UE (Fig.1) wherein the measurement duration is 0.5 ms, 1 ms, 5 ms, 10 ms, more than 10 ms, 1 slot, 10 slots, more than 10 slots, 7 symbols, 70 symbols, or more than 70 symbols. (read as pre-determined time period (Paragraph [0023]); For example, “… those skilled in the art will understand that the pre-determined time period may be different based on any number of factors, e.g., type of UE, type of network, path loss, coverage area, etc.”(Paragraph [0023]))
Regarding claim 6, and as applied to claim 1 above, Mujtaba et al., as modified by the R4-1804016 document and Drugge et al., teach a UE (Fig.1) wherein the configuration duration is a cell specific duration or a UE 25specific duration. (read as pre-determined time period is 3ms (Paragraph [0023]))
Regarding claim 7, and as applied to claim 6 above, Mujtaba et al., as modified by the R4-1804016 document and Drugge et al., teach a UE (Fig.1) wherein when the transceiver receives a broadcasting signaling indicating the cell specific duration (read as downlink information) from the network node, the processor uses the same configuration duration with another UE in a cell. (read as “UE 110 is connected to a wireless communication network and may receive downlink information from an eNB.”(Paragraph [0032]) For example, “the UE 110 is able to receive information from the network (e.g., the downlink is in operation) despite the network not receiving information from the UE 110 (e.g., the uplink is operational, but the UE 110 is in a reduced duty cycle as described above).”(Paragraph [0032]))
Regarding claim 8, and as applied to claim 6 above, Mujtaba et al., as modified by the R4-1804016 document and Drugge et al., teach a UE (Fig.1) wherein when the transceiver receives a radio resource control (RRC) signaling indicating the UE specific duration from the network node, the processor uses a different configuration duration from another UE in a cell. (read as “UE 110 is connected to a wireless communication network and may receive downlink information from an eNB.”(Paragraph [0032]))  
Claims 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chirikov et al. (U.S. Patent Application Publication # 2017/0105178 A1), in view of the R4-1804016 document (“Discussion on solutions to satisfy SAR requirements for NR HPUE”, 16th-20th April, 2018), and Drugge et al. (U.S. Patent Application Publication # 2020/128491 A1).
Regarding claim 11, Chirikov teach a network node for providing measurement information (Fig(s).2-5), comprising: 
a memory (Fig.2 @ 64); 
a transceiver (Fig.2 @ 56); and 
a processor (Fig.2 @ 52, 62) coupled to the memory (Fig.2 @ 64) and the transceiver (Fig.2 @ 56), 15wherein the processor (Fig.2 @ 52, 62) is configured to: 
configure, to a user equipment (UE), a measurement indication (Fig.3 @ 308; Fig.5 @ 508), 
wherein the measurement indication indicates the UE to measure an uplink duty cycle percentage within a measurement duration (Fig.3 @ 306, Fig.5 @ 506), and 
the measurement duration is a configuration duration by the processor (read as configuration data (Fig.2 @ 68)); and 
However, Chirikov et al. fail to explicitly teach control the transceiver to receive a maximum uplink duty cycle percentage from the UE, 
wherein 20the maximum uplink duty cycle percentage is according to a measured uplink duty cycle percentage within the measurement duration,
wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
The R4-1804016 document teaches the method to control the transceiver to receive a maximum uplink duty cycle percentage from the UE (read as “UE could obtain the local SAR requirement from the network …”(Section 3.2, page 3)), 
wherein 20the maximum uplink duty cycle percentage is according to a measured uplink duty cycle percentage within the measurement duration.(read as “RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement.”(Section 3.2, page 3))
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of improving resource management in a wireless communication system.
However, Chirikov et al. and the R4-1804016 document fail to explicitly teach wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
Drugge et al. teach a method wherein the measuring further comprises determining whether an actual uplink duty cycle (read as duty cycle) exceeds a value (read as user max output power) the transceiver reports. (Fig.7 @ 730 and 760)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and max output power as taught by Drugge et al. and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of enhancing scheduling procedures executed by nodes in a wireless communication system.
Regarding claim 19, Chirikov et al. teach a method for providing measurement information of a network node (Fig(s).3 and 5), comprising: 
configuring, to a user equipment (UE), a measurement indication (Fig.3 @ 308, Fig.5 @ 508), 
wherein the measurement indication indicates the UE to measure an uplink duty cycle percentage within a measurement duration (Fig.3 @ 306, Fig.5 @ 506) and 
the measurement duration is a configuration duration by the network node (read as configuration data (Fig.2 @ 68)); and 
However, Chirikov et al. fail to explicitly teach receiving a maximum uplink duty cycle percentage from the UE, 
wherein the maximum uplink 15duty cycle percentage is according to a measured uplink duty cycle percentage within the measurement duration, 
wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
The R4-1804016 document teaches the method for receiving a maximum uplink duty cycle percentage from the UE (read as “UE could obtain the local SAR requirement from the network …”(Section 3.2, page 3)), 
wherein 20the maximum uplink duty cycle percentage is according to a measured uplink duty cycle percentage within the measurement duration.(read as “RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement.”(Section 3.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of improving resource management in a wireless communication system. 
However, Chirikov et al. and the R4-1804016 document fail to explicitly teach wherein the measuring further comprises determining whether an actual uplink duty cycle exceeds a value the transceiver reports.
Drugge et al. teach a method wherein the measuring further comprises determining whether an actual uplink duty cycle (read as duty cycle) exceeds a value (read as user max output power) the transceiver reports. (Fig.7 @ 730 and 760)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and a current max output power as taught by Drugge et al. and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of enhancing scheduling procedures executed by nodes in a wireless communication system.
Regarding claim 13, and as applied to claim 12 above, Chirikov et al., as modified by the R4-1804016 document and Drugge et al., teach a network node (Fig(s).1-2) wherein the ability value is a default value. (read as predetermined probability of successful reception of messages (Paragraph [0041]))
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chirikov et al. (U.S. Patent Application Publication # 2017/0105178 A1), in view of the R4-1804016 document (“Discussion on solutions to satisfy SAR requirements for NR HPUE”, 16th-20th April, 2018), Drugge et al. (U.S. Patent Application Publication # 2020/128491 A1), and MUJTABA et al. (U.S. Patent Application Publication # 2016/0337165 A1).
Regarding claim 14, and as applied to claim 11 above, Chirikov et al. teach “duty cycles of nodes in a mesh network.”(Fig(s).1-5, Paragraph [0001])
The R4-1804016 document teaches a method wherein the “RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement.”(Section 3.2, page 3)
Drugge et al. teach a “method 700 for a network node adjusting maximum output power and correspondingly adjusting the duty cycle of another node (typically a wireless communication device).” (Fig.7; Paragraph [0096])
However, Chirikov et al., the R4-1804016 document, and Drugge et al. fail to explicitly teach wherein the measurement duration is in a unit of ms, slot, or symbol.
Mujtaba et al. teach a method wherein the measurement duration is in a unit of ms, slot, or symbol. (read as pre-determined time period is 3ms (Paragraph [0023]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for setting a predetermined time (e.g.:3 ms) as taught by Mujtaba et al., the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and a current max output power as taught by Drugge et al., and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of improving resource management in a wireless communication system.
Regarding claim 15, and as applied to claim 14 above, Chirikov et al. teach “duty cycles of nodes in a mesh network.”(Fig(s).1-5, Paragraph [0001])
The R4-1804016 document teaches a method wherein the “RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement.”(Section 3.2, page 3)
Drugge et al. teach a “method 700 for a network node adjusting maximum output power and correspondingly adjusting the duty cycle of another node (typically a wireless communication device).” (Fig.7; Paragraph [0096])
However, Chirikov et al., the R4-1804016 document, and Drugge et al. fail to explicitly teach wherein the measurement duration is 0.5 ms, 1 ms, 5 ms, 10 ms, more than 10 ms, 1 slot, 10 slots, more than 10 slots, 7 symbols, 70 symbols, or more than 70 symbols.
Mujtaba et al.  teach a method wherein the measurement duration is 0.5 ms, 1 ms, 5 ms, 10 ms, more than 10 ms, 1 slot, 10 slots, more than 10 slots, 7 symbols, 70 symbols, or more than 70 symbols. (read as pre-determined time period (Paragraph [0023]); For example, “… those skilled in the art will understand that the pre-determined time period may be different based on any number of factors, e.g., type of UE, type of network, path loss, coverage area, etc.”(Paragraph [0023]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for setting a predetermined time as taught by Mujtaba et al., the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and a current max output power as taught by Drugge et al., and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of improving resource management in a wireless communication system.
Regarding claim 16, and as applied to claim 11 above, Chirikov et al. teach “duty cycles of nodes in a mesh network.”(Fig(s).1-5, Paragraph [0001])
The R4-1804016 document teaches a method wherein the “RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement.”(Section 3.2, page 3)
Drugge et al. teach a “method 700 for a network node adjusting maximum output power and correspondingly adjusting the duty cycle of another node (typically a wireless communication device).” (Fig.7; Paragraph [0096])
However, Chirikov et al., the R4-1804016 document, and Drugge et al. fail to explicitly teach wherein the configuration duration is a cell specific duration or a UE specific duration.
Mujtaba et al. teach a method wherein the configuration duration is a cell specific duration or a UE specific duration. (read as pre-determined time period is 3ms (Paragraph [0023]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for setting a predetermined time as taught by Mujtaba et al., the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and a current max output power as taught by Drugge et al., and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of improving resource management in a wireless communication system.
Regarding claim 17, and as applied to claim 16 above, Chirikov et al. teach “duty cycles of nodes in a mesh network.”(Fig(s).1-5, Paragraph [0001])
The R4-1804016 document teaches a method wherein the “RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement.”(Section 3.2, page 3)
Drugge et al. teach a “method 700 for a network node adjusting maximum output power and correspondingly adjusting the duty cycle of another node (typically a wireless communication device).” (Fig.7; Paragraph [0096])
However, Chirikov et al., the R4-1804016 document, and Drugge et al. fail to explicitly teach wherein the processor is configured to use a broadcasting 5signaling to configure, to all UEs in a cell, the same configuration duration.
Mujtaba et al. teach a method wherein the processor is configured to use a broadcasting 5signaling to configure, to all UEs in a cell, the same configuration duration. (read as “UE 110 is connected to a wireless communication network and may receive downlink information from an eNB.”(Paragraph [0032]) For example, “the UE 110 is able to receive information from the network (e.g., the downlink is in operation) despite the network not receiving information from the UE 110 (e.g., the uplink is operational, but the UE 110 is in a reduced duty cycle as described above).”(Paragraph [0032]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting downlink information as taught by Mujtaba et al., the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and a current max output power as taught by Drugge et al., and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of improving resource management in a wireless communication system.
Regarding claim 18, and as applied to claim 16 above, Chirikov et al. teach “duty cycles of nodes in a mesh network.”(Fig(s).1-5, Paragraph [0001])
The R4-1804016 document teaches a method wherein the “RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement.”(Section 3.2, page 3)
Drugge et al. teach a “method 700 for a network node adjusting maximum output power and correspondingly adjusting the duty cycle of another node (typically a wireless communication device).” (Fig.7; Paragraph [0096])
However, Chirikov et al., the R4-1804016 document, and Drugge et al. fail to explicitly teach wherein the processor is configured to use a radio resource control (RRC) signaling to configure, to different UEs in a cell, different configuration durations.  
Mujtaba et al.  teach a method wherein the processor is configured to use a radio resource control (RRC) signaling to configure, to different UEs in a cell, different configuration durations. (read as “UE 110 is connected to a wireless communication network and may receive downlink information from an eNB.”(Paragraph [0032]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and transmitting downlink information as taught by Mujtaba et al., the function to determine and enforce a user schedule based on a current duty cycle (e.g.: HIGH or LOW) and a current max output power as taught by Drugge et al., and the generation and transmission of a maximum supported uplink duty cycle as taught by the R4-1804016 document with the mesh node(s) as taught by Chirikov et al. for the purpose of improving resource management in a wireless communication system.
Response to Arguments
5	Applicant's arguments with respect to claim(s) 1, 3-9, 11, and 13-19 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Tabet et al. (U.S. Patent Application Publication # 2016/0050658 A1) teach “the UE may determine that it has data (e.g., first information) available in its buffer and a regular BSR (buffer status report) may be triggered. Thus, if the UE has data to transmit to the base station, the BSR is triggered. Here it is presumed that the UE is current peak limited and hence is not able to transmit continuously in the UL. For example, the UE may be only able to perform UL transmissions with a low duty cycle. One example of a low duty cycle is 30% or less. In some embodiments, the UE is capable of transmission during only one out of ten sub-frames, i.e., it can transmit during one sub-frame and remains silent for the next 9 sub-frames, resulting in a duty cycle of 10%.”(Fig.6; Paragraph [0078])
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 22, 2022